                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                                               CASE NO.:
HOWARD COHAN,

        Plaintiff,

vs.                                                             INJUNCTIVE RELIEF SOUGHT


INTERBOND CORPORATION OF AMERICA
a Florida Profit Corporation
d/b/a BRANDSMART U.S.A.

      Defendant(s).
____________________________________/

                                           COMPLAINT

        Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

hereby files this Complaint and sues INTERBOND CORPORATION OF AMERICA, a Florida

Profit Corporation, d/b/a BRANDSMART U.S.A. (“Defendant”), for declaratory and injunctive

relief, attorneys’ fees, expenses and costs (including, but not limited to, court costs and expert fees)

pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”)

and alleges as follows:

                                  JURISDICTION AND VENUE

        1.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

2010 ADA Standards.
        2.      Venue is proper in this Court, Fort Lauderdale Division, pursuant to 28 U.S.C. §

1391(B) and Internal Operating Procedures for the United States District Court For the Southern

District of Florida in that all events giving rise to the lawsuit occurred in Broward County, Florida.

                                                PARTIES

        3.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

residing in Palm Beach County, Florida.

        4.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

the Real Property, which is subject to this suit, and is located at 10 S Compass Way Dania FL

33004, (“Premises”), and is the owner of the improvements where Premises is located.

        5.      Defendant is authorized to conduct, and is in fact conducting, business within the

state of Florida.

        6.      Plaintiff is an individual with numerous permanent disabilities including severe

spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

spine with nerve root compromise on the right side; a non-union fracture of the left acromion

(shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. At the time of

Plaintiff’s visit to the Premises on January 21, 2020, (and prior to instituting this action), Plaintiff

suffered from a “qualified disability” under the ADA, and required the use of fully accessible

restrooms. Plaintiff personally visited the Premises, but was denied full and equal access and full

and equal enjoyment of the facilities and amenities within the Premises, even though he would be

classified as a “bona fide patron”.
       7.      Plaintiff, in his individual capacity, will absolutely return to the Premises and avail

himself of the services offered when Defendant modifies the Premises or modifies the policies and

practices to accommodate individuals who have physical disabilities.

       8.      Plaintiff is continuously aware of the violations at Defendant's Premises and is

aware that it would be a futile gesture to return to the Premises as long as those violations exist,

and Plaintiff is not willing to suffer additional discrimination.

       9.      Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

result of Defendant's discrimination until Defendant is compelled to comply with the requirements

of the ADA.

       10.     Plaintiff would like to be able to be a patron of the Premises in the future and be

able to enjoy the goods and services that are available to the able-bodied public, but is currently

precluded from doing so as a result of Defendant's discriminatory conduct as described herein.

Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

at the Premises to eliminate the discrimination against persons with physical disabilities.

       11.     Completely independent of the personal desire to have access to this place of public

accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

discovering, encountering and engaging discrimination against the disabled in public

accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

personally visits the public accommodation; engages all of the barriers to access, or at least of

those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

with the ADA and to otherwise use the public accommodation as members of the able-bodied
community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

the Premises regularly to verify its compliance or non-compliance with the ADA, and its

maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

       12.      Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

Defendant modifies the Premises or modifies the policies and practices to accommodate

individuals who have physical disabilities to confirm said modifications have been completed in

accordance with the requirements of the ADA.

               VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

       13.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 12

above as if fully stated herein.

       14.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

enactment of the statute to implement its requirements. The effective date of Title III of the ADA

was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

       15.      Congress found, among other things, that:

             a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                this number shall increase as the population continues to grow older;
             b. historically, society has tended to isolate and segregate individuals with disabilities

                and, despite some improvements, such forms of discrimination against disabled

                individuals continue to be a pervasive social problem, requiring serious attention;

             c. discrimination against disabled individuals persists in such critical areas as

                employment, housing, public accommodations, transportation, communication,

                recreation, institutionalization, health services, voting and access to public services

                and public facilities;

             d. individuals with disabilities continually suffer forms of discrimination, including

                outright intentional exclusion, the discriminatory effects of architectural,

                transportation, and communication barriers, failure to make modifications to

                existing facilities and practices. Exclusionary qualification standards and criteria,

                segregation, and regulation to lesser services, programs, benefits, or other

                opportunities; and,

             e. the continuing existence of unfair and unnecessary discrimination and prejudice

                denies people with disabilities the opportunity to compete on an equal basis and to

                pursue those opportunities for which our country is justifiably famous, and accosts

                the United States billions of dollars in unnecessary expenses resulting from

                dependency and non-productivity.

42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

       16.      Congress explicitly stated that the purpose of the ADA was to:

             a. provide a clear and comprehensive national mandate for elimination of

                discrimination against individuals with disabilities;
              b. provide clear, strong, consistent, enforceable standards addressing discrimination

                 against individuals with disabilities; and

              c. invoke the sweep of congressional authority, including the power to enforce the

                 fourteenth amendment and to regulate commerce, in order to address the major

                 areas of discrimination faced on a daily basis by people with disabilities.

U.S.C. § 12101(b)(1)(2) and (4).

        17.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

provides services to the general public and must be in compliance therewith.

        18.      Defendant has discriminated and continues to discriminate against Plaintiff and

others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

services, facilities, privileges, advantages and/or accommodations located at the Premises, as

prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

        19.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

facilities and therefore suffered an injury in fact.

        20.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

Defendant’s failure and refusal to provide disabled persons with full and equal access to their

facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

architectural barriers that are in violation of the ADA.

        21.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the
requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

for and subsequent violation.

        22.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

discriminating against Plaintiff as a result of, inter alia, the following specific violations:

        Men's Restroom GENERAL

              a. Failure to provide proper signage for an accessible restroom or failure to redirect a

                 person with a disability to the closest available accessible restroom facility in

                 violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                 703.5 and 703.7.2.1.

              b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                 a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                 404.2.4 and 404.2.4.1.

              c. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                 exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                 404, 404.1, 404.2, 404.2.9 and 309.4.

              d. Failure to provide soap dispenser at the correct height above the finished floor in

                 violation of 2010 ADAAG §§ 606, 606.1 and 308.

              e. Failure to provide paper towel dispenser at the correct height above the finished

                 floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.
              f. Providing an element or object that protrudes greater than 4” into a pathway or

                 space of travel situated between 27” and 80” high in violation of 2010 ADAAG §§

                 204, 307, 307.1, 307.2.

              g. Failure to provide the correct opening width for a forward approach into a urinal,

                 stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

                 404, 605.3 and 606.2

        Men's Restroom ACCESSIBLE STALL

              h. Failure to provide the water closet in the proper position relative to the side wall or

                 partition in violation of 2010 ADAAG §§ 604 and 604.2.

              i. Failure to provide the water closet in the proper position relative to the side wall or

                 partition in violation of 2010 ADAAG §§ 604 and 604.2.

              j. Failure to provide toilet paper dispensers in the proper position in front of the water

                 closet or at the correct height above the finished floor in violation of 2010 ADAAG

                 §§ 604, 604.7 and 309.4.

        23.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

the specific violations set forth in paragraph 22 herein.

        24.      Although Defendant is charged with having knowledge of the violations, Defendant

may not have actual knowledge of said violations until this Complaint makes Defendant aware of

same.

        25.      To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.
       26.     As the owner, lessor, lessee or operator of the Premises, Defendant is required to

comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

obligation to remove architectural barriers at the Premises where removal was readily achievable,

as required by 28 C.F.R. §36.402.

       27.     To the extent the Premises, or portions thereof, were constructed for occupancy

after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

to design and construct such Premises such that it is readily accessible to and usable by individuals

with disabilities, as required by 28 C.F.R. §36.401.

       28.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

Defendant, pursuant to 42 U.S.C. § 12205.

       29.     All of the above violations are readily achievable to modify in order to bring

Premises or the Facility/Property into compliance with the ADA.

       30.     In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

standard applies and all of the violations listed in paragraph 22 herein can be applied to the 1991

ADAAG standards.

       31.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

accessible to and useable by individuals with disabilities to the extent required by the ADA and

closing the Subject Facility until the requisite modifications are completed.

       WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

injunctive and declaratory relief:
   1. That this Court declares that Premises owned, operated and/or controlled by
      Defendant is in violation of the ADA;
   2. That this Court enter an Order requiring Defendant to alter their facilities to make
      them accessible to and usable by individuals with disabilities to the full extent
      required by Title III of the ADA;
   3. That this Court enter an Order directing the Defendant to evaluate and neutralize
      their policies, practices and procedures toward persons with disabilities, for such
      reasonable time so as to allow the Defendant to undertake and complete corrective
      procedures to Premises;
   4. That this Court award reasonable attorney’s fees, all costs (including, but not
      limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;
      and,
   5. That this Court award such other and further relief as it may deem necessary, just
      and proper.

Dated April 15, 2020.

                              Sconzo Law Office, P.A.
                              3825 PGA Boulevard, Suite 207
                              Palm Beach Gardens, FL 33410
                              Telephone: (561) 729-0940
                              Facsimile: (561) 491-9459

                              By: /s/ Gregory S. Sconzo
                              GREGORY S. SCONZO, ESQUIRE
                              Florida Bar No.: 0105553
                              Service Email: sconzolaw@gmail.com
                              Primary Email: greg@sconzolawoffice.com
                              Secondary Email: sarah@sconzolawoffice.com
